COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-08-460-CV
 
 
CHRISTOPHER CHAD BATES                                                 APPELLANT
 
                                                   V.
 
CITIBANK (SOUTH DAKOTA) N.A.                                            APPELLEE
 
                                              ------------
 
         FROM COUNTY
COURT AT LAW NO. 3 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant Christopher Chad Bates attempts to
appeal from the trial court=s final
summary judgment in favor of Appellee Citibank (South Dakota) N.A.  We dismiss the appeal for want of
jurisdiction.




The trial court=s
judgment was signed on August 26, 2008, and Bates timely filed a motion for new
trial on September 16, 2008.  Bates=s notice
of appeal was therefore due on November 24, 2008, but it was not filed until
December 3, 2008.  See Tex. R.
App. P. 26.1(a)(1).
On December 9, 2008, we notified Bates of our
concern that this court may not have jurisdiction over the appeal and informed
him that unless he or any party desiring to continue the appeal filed with the
court a response showing a reasonable explanation for the late filing of the
notice of appeal, this appeal would be dismissed for want of jurisdiction.  See Tex. R. App. P. 10.5(b), 26.3,
42.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).  We have received no response.  Accordingly, we dismiss the appeal for want
of jurisdiction.  See Tex. R. App.
P. 42.3(a), 43.2(f).
PER CURIAM
PANEL:  MEIER, J.; CAYCE, C.J.;
and LIVINGSTON, J.
DELIVERED:  February 5, 2009




[1]See Tex. R. App. P. 47.4.